NOT FOR PUBLICATION                         FILED
                        UNITED STATES COURT OF APPEALS                     JUN 23 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 SUSANNA MONTANTE,                                 No.      14-55340

                     Plaintiff-Appellant,          D.C. No.
                                                   2:13-cv-00384-GAF-PJW
    v.

 ANTHONY FOXX, Secretary of                        MEMORANDUM*
 Transportation (Federal Aviation
 Administration),

                     Defendant-Appellee.

                       Appeal from the United States District Court
                          for the Central District of California
                        Gary A. Feess, District Judge, Presiding

                                Submitted June 14, 2016**

Before:          BEA, WATFORD, and FRIEDLAND, Circuit Judges.

              Susanna Montante appeals pro se from the district court’s summary

judgment in her employment action alleging retaliation and related constitutional

claims. We have jurisdiction under 29 U.S.C. § 1291. We review de novo,


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Covey v. Hollydale Mobilehome Estates, 116 F.3d 830, 834 (9th Cir. 1997), and we

affirm.

       The district court properly granted summary judgment in favor of Appellee

on Montante’s Title VII retaliation claim because Montante failed to raise a

genuine dispute of material fact as to whether defendant’s asserted non-retaliatory

reason for not rehiring her in 2007 was pretextual. See Ray v. Henderson, 217
F.3d 1234, 1245-46 (9th Cir. 2000) (setting forth elements of a retaliation claim

under Title VII); see also Munoz v. Mabus, 630 F.3d 856, 865 (9th Cir. 2010)

(“[The] plaintiff bears the ultimate burden of showing defendant’s stated reasons to

be merely pretextual, once defendant has given legitimate, non-retaliatory grounds

for its actions.”).

       The district court properly dismissed Montante’s claim that she was forced

to retire in 2004 in violation of the First Amendment because the Civil Service

Reform Act is the sole remedy for constitutional claims arising from federal

employment. See David v. United States, 820 F.2d 1038, 1041 (9th Cir. 1987)

(holding the CSRA offered sufficient “meaningful remedies” to preclude a federal

employee from pursuing a First Amendment claim).

       We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.


                                         2                                     14-55340